DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. US 20190173919 A1 to Irimie et al., hereinafter Irimie.
Regarding claim 1, Irimie discloses a decentralized trust assessment system, comprising: 
a neural network (paragraphs 69-71, 138, 182-184, and 209); 

and a local subsystem (paragraphs 41, 49, 71, and 80); 
wherein the trust module controls whether a plurality of inputs to the local subsystem are trustworthy (paragraphs 109, 229 and 230). 
Regarding claim 2, Irimie discloses wherein the neural network is located between the plurality of inputs and the trust module (paragraphs 71, 182, 184, and 209). 
Regarding claim 3, Irimie discloses wherein the neural network is located inside the trust module (paragraphs 84, 229 and 230). 
Regarding claim 4, Irimie discloses a plurality of outputs from the local subsystem and the trust module; wherein the neural network is provided the plurality of outputs (paragraphs 49, 54, 69, 71, and 182). 
Regarding claim 5, Irimie discloses wherein the neural network provides feedback to the trust module through the plurality of inputs (paragraphs 69 and 144). 
Regarding claim 6, Irimie discloses wherein the neural network is based upon a training set (paragraphs 72, 80, 127, 138, 144, 183, 184, 209, 215, 217, and 218). 
Regarding claim 7, Irimie discloses wherein the neural network is based upon a trusted 
Regarding claim 8, Irimie teaches a method of decentralizing trust assessments, comprising: 
training a neural network to create a trained neural network (paragraphs 69-71, 138, 182-184, and 209); 
programming a trust module to review a data stream for a condition (paragraph 182); 
reviewing the data stream with the trust module for the condition (paragraph 182); 
and analyzing the data stream for a pattern with the trained neural network (paragraph 182). 
Regarding claim 9, Irimie teaches flagging the data stream if the condition is met (paragraph 182). 
Regarding claim 10, Irimie teaches flagging the data stream if the pattern is detected by the trained neural network (paragraph 182). 
Regarding claim 11, Irimie teaches the step of training comprising: summing the data stream before and after a local subsystem (paragraph 182). 
Regarding claim 12, Irimie teaches the step of training comprising: summing the data stream before and after a local subsystem in combination with the trust module (paragraph 182). 
Regarding claim 13, Irimie teaches wherein the step of analyzing the data stream for a pattern with the trained neural network occurs before the step of reviewing the data stream with the trust module for the condition (paragraph 182). 
Regarding claim 14, Irimie teaches wherein the step of analyzing the data stream for a pattern with the trained neural network occurs after the step of reviewing the data stream with the trust module for the condition (paragraph 182). 
Claims 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No US 20170312614 A1 to Tran et al., hereinafter Tran.
Regarding claim 15, Tran discloses a decentralized trust assessment system of an aircraft (paragraph 49), comprising: 
at least one input data stream from the aircraft (paragraph 383); 
a local subsystem in the aircraft, the local subsystem configured to act upon the at least one input data stream (paragraphs 160 and 482); 
a trained neural network (paragraphs 160, 162, and 163); 
and a trust module configured to analyze the at least one input data stream; wherein the trust module controls whether the at least one input data stream to the local subsystem is acted upon by the local subsystem (paragraphs 160, 162, 163 and 383). 
Regarding claim 16, Tran discloses wherein the trained neural 
Regarding claim 17, Tran discloses wherein the trained neural network is located inside the trust module (paragraphs 160 and 161). 
Regarding claim 18, Tran discloses at least a first output of the local subsystem and of the trust module; wherein the trained neural network reviews the at least a first output (paragraphs 160, 162, and 163). 
Regarding claim 19, Tran discloses wherein the trained neural network provides feedback to the trust module (paragraphs 203 and 204). 
Regarding claim 20, Tran discloses wherein the trust module replaces the first output based on the trained neural network (paragraphs 160, 162, and 163).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to trust assessment within a neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431